EXHIBIT 10.3

CONSULTING AGREEMENT

This Consulting Agreement (the "Agreement") made this 31st day of December by
and between China Direct, Inc., (the “Consultant”), a Florida corporation
located at 5301 N. Federal Highway, Suite 120, Boca Raton, FL 33487, and
MediaReady, Inc., a Florida corporation (“MRED” or "Company"), located at 888
East Las Olas Boulevard, Suite 710, Fort Lauderdale, FL 33301.

RECITALS:

A.

MRED desires to engage the services of Consultant to assist MRED to assist the
Company to coordinate an acquisition of Shandong Jiajia International Logistics
Co., Ltd. ( “Jiajia”), a company of limited liabilities organized under the laws
of the Peoples Republic of China (the “PRC”).  MRED will look to Consultant for
advice on general business activities and customs relative to the operations of
a business entity in the PRC.  

B.

China Direct, Inc. is a consultant organization serving as a cross pacific
bridge between US capital markets and entities operating within the Chinese
economy.

C.

Consultant is desirous of performing such consulting services on behalf of MRED.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:

1. 

Consulting Services.

a

Consultant has introduced Jiajia, an entity located in the PRC, to MRED.
 Subsequent and as a result of such introduction, Jiajia is prepared to execute
an acquisition agreement with MRED.  Consultant hereby agrees that it shall,
during the term of this Agreement, undertake the performance of services as
outlined in this Agreement.  

b

Upon the terms and subject to the conditions contained in this Agreement,
Consultant hereby agrees that it shall, during the term of this Agreement, use
its best efforts to provide support to MRED in the following areas:

i.

Translation of materials (English/Chinese)

ii.

Restructure balance sheet of Company

iii.

Convert all outstanding debt obligations

iv.

Support the efforts of Jiajia to complete an independent financial audit.

v.

Assist with the preparation and filing of a Form 8/K disclosing material terms
and financial statements of the transaction between MRED and Jiajia.

2.

Term.  This Agreement shall expire on June 30, 2008.  Consultant compensation
for any extension will be negotiated prior to such extension.





1




--------------------------------------------------------------------------------

3.

Compensation.  

a

Company shall issue to Consultant 450,000 shares of Series B Preferred Stock of
MediaReady, Inc. (OTCBB: MRED). MRED shall have a contractual commitment to
issue such shares upon the execution of this Agreement.  The 450,000 of such
shares to be issued to Consultant shall be issued on or before June 30, 2008.   

b

Discretionary Award Fees.  At the discretion of the Company, this Agreement
provides for the additional payment of fees payable to the Consultant in either
readily available funds or other marketable securities.  

4. 

Indemnification.  Consultant shall not be liable to the Company or to any
officer, director, employee, stockholders, or creditor of the Company, for any
act or omission in the course of or in connection with the provision of advice
or assistance hereunder.  The Company agrees to and shall defend, indemnify and
hold China Direct, Inc., and/or any of its affiliates or affiliates’ directors,
officers and employees harmless from and against any and all suits, claims,
demands, causes of action, judgment damages, expenses and liability, including
court costs and attorney’s fees which may in any way result from services
provided by Consultant pursuant to or in connection with this Agreement.
 Consultant does not, in any way, guarantee that MRED will subsequently close
any transaction with any Chinese entity introduced to MRED by Consultant.

5. 

Termination.  Either party may terminate this Agreement upon the giving of
thirty (30) days’ prior written notice, but no such termination shall affect
compensation pursuant to Paragraph 3 hereof.  

6. 

Entire Agreement.  This Agreement contains the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7. 

Waivers and Amendments.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.  The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.

8. 

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Florida applicable to agreements made and to be
performed entirely within such State.





2




--------------------------------------------------------------------------------

9. 

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

10. 

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.

11. 

Other Activities.  Nothing contained herein shall prevent Consultant from
acquiring or participating in a transaction of any kind with any other entity
proposed by Consultant to be acquired by Company.  Consultant may be a party to
such transaction at a price, terms and conditions more or less favorable than
those offered to Company.

12. 

Natural Disaster.  In the event that any obligation of either party is prevented
or delayed by circumstances of natural disaster, such party will be excused from
any failure to perform any such obligation under this Agreement to the extent
that such failure is caused by any such circumstances.

13. 

Non-Solicitation of Consultant's Employees:  Company agrees not to knowingly
hire or solicit Consultant's employees during performance of this Agreement and
for a period of two years after termination of this Agreement without
Consultant's written consent.

14. 

Mediation and Arbitration:  If a dispute arises under this Agreement, the
parties agree to first try to resolve the dispute with the help of a mutually
agreed-upon mediator in Palm Beach County, FL. Any costs and fees other than
attorney fees associated with the mediation shall be shared equally by the
parties. If the dispute is not resolved through mediation, the parties agree to
submit the dispute to binding arbitration in Florida under the rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court with jurisdiction to do so.

15. 

Attorney Fees:  If any legal action is necessary to enforce this Agreement, the
prevailing party shall be entitled to reasonable attorney fees, costs and
expenses.




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




MediaReady, Inc.

/s/ V. Jeffrey Harrell

V. Jeffrey Harrell, President

December 31, 2007

[Date]

China Direct, Inc.

/s/ James Wang

James Wang

December 31, 2007

[Date]








3


